USCA4 Appeal: 21-1703      Doc: 20         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1703


        TIFFANY RICKS,

                            Plaintiff - Appellant,

                     v.

        DR. MICHAEL Q. HUYNH,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Robert G. Doumar, Senior District Judge. (2:20-cv-00292-RGD-DEM)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        William G. Shields, SHIELDS LAW FIRM PLLC, North Chesterfield, Virginia, for
        Appellant. Sandra M. Douglas, HANCOCK, DANIEL & JOHNSON, P.C., Glen Allen,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1703      Doc: 20         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Tiffany Ricks appeals the district court’s entry of judgment in Defendant’s favor

        after the district court adopted the magistrate judge’s recommendation to deny Rick’s

        motion to permit a late expert witness identification and then granted Defendant’s motion

        for summary judgment on Ricks’ malpractice claim. We have reviewed the record and

        find no reversible error. We therefore defer to the district court’s “broad discretion in

        determining whether [Ricks’] . . . untimely disclosure of evidence [wa]s substantially

        justified or harmless,” Hill v. Coggins, 867 F.3d 499, 507 (4th Cir. 2017) (internal

        quotation marks omitted), and affirm the district court’s judgment, see Ricks v. Huynh,

        No. 2:20-cv-00292-RGD-DEM (E.D. Va. May 20, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2